                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
              Case Number:__________________-CIV-_____________________

RAYMOND T. MAHLBERG,
       Plaintiff,
v.

PACIFIC SUNWEAR STORES LLC,
D/b/a Pacsun,
       Defendant.
________________________________/

                     COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

       COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant to

Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

(“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations. Plaintiff state as

follows:

                       INTRODUCTION AND NATURE OF THE ACTION

       1. This Court has jurisdiction over this case based on federal question jurisdiction, as

provided in 28 U.S.C. §1331 and the provisions of the ADA.

       2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

assistance through screen-reading software to read website content using his computer. Plaintiff

uses the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                               1	  
	  
       3. In the statutory text, Congress determined that "individuals with disabilities

continually encounter various forms of discrimination," including "communication barriers". 42

U.S.C. § 12182(a).

       4. Defendant’s adjunct website https://www.pacsun.com/ and specifically the Florida

website (the “Website” or “Defendant’s website”) is not fully or equally accessible to blind or

visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a permanent

injunction to cause a change in PACIFIC SUNWEAR STORES LLC (“Defendant” or

“PACSUN”) policies, practices and procedures so that Defendant’s website will become, and

remain, accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees and costs, including,

but not limited to, court costs and expert fees, pursuant to Title III of the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C.

2000a-3(a). See also 28 U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

       5. Plaintiff is unaware of the true names, identities, and capacities of all responsible

parties (defendants) being sued. Plaintiff will seek leave to amend this complaint to allege the

true names and capacities if and when ascertained. Plaintiff is informed and believes, and

thereupon alleges, that each Defendant sued is legally responsible in some manner for the

events and happenings alleged herein and that each of Defendant sued here proximately caused

injuries and damages to Plaintiff as set forth below.

       6. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

overcome barriers in communicating with people who have visual and hearing impairments,

among other things. See 42 U.S.C. 12103(1).

       7. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

III regulations require public accommodations to "furnish appropriate auxiliary aids and



                                                  2	  
	  
services where necessary to ensure effective communication with individuals with disabilities."

28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader software,"

"magnification software," and "accessible electronic and information technology" as among

the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

                    8. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

Act of 2008, 42 U.S.C. §12101 (“ADAAA”).                                                                                                         Defendant’s failure to design, construct,

maintain, and operate its website	   https://www.pacsun.com/ to be fully and equally accessible to

and independently usable by Plaintiff, constitutes in Defendants’ denial of full and equal access

to its website, and therefore denial of its products and services offered thereby in conjunction

with its physical location(s), resulting in a violation of Plaintiff’s rights under the Americans

with Disabilities Act (“ADA”).

                    9. Defendant’s website is https://www.pacsun.com/ Defendant owns and operates the

Website, the mobile application for e-commerce and several brick-mortar PACSUN stores that

are located in Florida.

                    10. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in

Orlando, Florida brings this action under the Americans with Disabilities Act in Federal Court.

                    11. Blind and visually impaired citizens must use screen reading software1 or other

assistive technologies in order to access website content.

                    12. Plaintiff cannot use his computer and mobile device browser without the assistance

of appropriate and available screen reader software to understand websites.	  




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
      	   “screen	   reader”	   is	   a	   software	   application	   that	   enables	   people	   with	   severe	   visual	   impairments	   to	   use	   a	   computer.	  
Screen	   readers	   work	   closely	   with	   the	   computer's	   Operating	   System	   (OS)	   to	   provide	   information	   about	   icons,	  
                                                                                                                                                                                                                                                                         	  
menus,	  dialogue	  boxes,	  files	  and	  folders.
	  

                                                                                                                                    3	  
	  
        13. Defendant’s website contains digital source code barriers where screen-readers for

the blind do not work.

        14. This case arises out of the fact that Defendant PACSUN has operated its business in

a manner and way that effectively excludes individuals who are visually impaired from access

to Defendants’ https://www.pacsun.com/ website based upon Defendant’s failure to provide

auxiliary aids and services for effective communications.

        15. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

        16. Plaintiff, a legally blind person, is impeded to access and communicate with

Defendant effectively and timely such that allowing access to Defendants’ various business

locations; as such impediment as rendered Defendants’ physical places of accommodation not

fully accessible to the visually impaired.

        17. Plaintiff has attempted to access Defendant’s Website and the mobile application in

the    past   and   intends   to   continue   to       attempt   to   access   Defendant’s   Website

https://www.pacsun.com/.

        18. However, unless Defendant is required to eliminate the access barriers at issue and

required to change its policies so that access barriers do not reoccur on Defendant’s Website

https://www.pacsun.com/, Plaintiff will continue to be denied full access to PACSUN’s website

and mobile application.

                                   JURISDICTION AND VENUE

        19. Plaintiff resides in Orlando, Florida and regularly travels to Broward to visit his

friends and family where they go shopping. Defendant has stores in the State of Florida,

including stores in Broward County. Defendant conducts and continues to conduct a substantial

and significant amount of business in this District.



                                                   4	  
	  
       20. Venue is proper pursuant to 28 U.S.C. §1391, in the Southern District of Florida

where defendant resides and a substantial part of the events giving rise to the claims occurred.

Personal jurisdiction exists when the Defendant purposefully availed itself of the conducting

activities within the forum State.

       21. Plaintiff’s claims asserted herein arose in this judicial district.

       22. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there is a

PACSUN’ store in his area.

       23. This is an action injunctive relief pursuant to Title III of the Americans with

Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent

discrimination which includes equal access and effective communications with Defendant’s

business. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

       24. Defendant is subject to personal jurisdiction in this District. Defendant has been and

is committing the acts or omissions alleged herein in the Southern District of Florida that caused

injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of the acts and

omissions giving rise to Plaintiff’s claims occurred in the Southern District of Florida.

Specifically, on several separate occasions, Plaintiff has been denied the full use and enjoyment

of the facilities, goods, and services of Defendant’s website in Florida. The access barriers

Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal

access multiple times in the past, and now deter Plaintiff on a regular basis from accessing

Defendant’s website. Plaintiff would like to become Defendant’s patron and access the

Defendant’s website in the near future but the barriers Plaintiff encountered on Defendant’s

website have impeded Plaintiff’s full and equal enjoyment of goods and services offered at

Defendant’s brick-and mortar stores.        Defendant PACIFIC SUNWEAR STORES LLC.	   is



                                                   5	  
	  
authorized to conduct, and is conducting, business within the State of Florida and within the

jurisdiction of this court.

                                         THE PARTIES

        25. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he has a

disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations implementing the

ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffered an

assault to the back of his head in 2004 which caused damage and atrophy of the optic nerve, and

as a consequence, is legally blind. Plaintiff is a legally blind individual who has a physical

impairment that substantially limits the major life activity of seeing. Accordingly, he has a

disability within the meaning of 42 U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a

qualified individual with a disability within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code

§ 794 and 28 C.F.R. § 35.104.

        26. Plaintiff cannot use the computer without the assistance of a screen reader software.

Mahlberg is a proficient user of the JAWS and NVDA screen-reader to access the internet,

VOICEOVER for Apple iPhone. Screen-reader is the most popular audio-description software

for blind individuals to browse the internet. For screen-reading software to work, the information

on a website must be capable of being rendered into text. Usually, this means that graphics and

embedded hyperlinks must include alternative text (known as "alt-text")—a description of the

image that appears when a cursor floats over it or screen-reading software detects it.

        27. PACIFIC SUNWEAR STORES LLC.	   is a Foreign Profit Corporation. Defendant is

the owner and operator of a chain of hundreds of stores under the brand name PACSUN and his

products are distributed to hundreds of affiliated and authorized retailers. Defendant has more



                                                 6	  
	  
than 400 nationwide and 36 stores in Florida, including PACSUN Outlet located at the Sawgrass

Mills Mall in Sunrise, Florida.

       28. Upon information and belief, at all times material hereto, Defendant PACIFIC

SUNWEAR STORES LLC owns, operates, and/or manages the day-to-day affairs and stores of

PACSUN stores which are operating within Miami, Fort Lauderdale and Orlando in the State of

Florida.

       29. Plaintiff believes, and thereon alleges, that defendant PACSUN’s corporate affiliates

and/or related entities, actively engaged in the sale of clothing, including t-shirts and jeans, in

various states throughout the country, including Florida.

       30. Plaintiff is further informed that said companies are organized and existing under, and

by virtue of, the laws of the state of California. Defendant’s headquarters and principal corporate

offices located in California. Said Defendant entities will hereinafter collectively be referred to

as “PACSUN” “the Defendant Company” or, where appropriate, “Defendant.”

                                             FACTS

       31. Defendant is defined as a “Place of Public Accommodation" within meaning of Title

III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

§12181(7)(E) and 28 C.F.R. §36.104(5).

       32. Each of Defendant PACSUN’s stores are open to the public and each is a Place of

Public Accommodation subject to the requirements of Title III of the ADA and its implementing

regulation as “[A] … other sales establishment,” as defined by 42 U.S.C. §12181(7)(E); §12182,

and 28 C.F.R. Part 36.

       33. PACSUN’s stores offer for sale to the general public men and women clothing.



                                                7	  
	  
       34. Defendant has control over its website content, design and source-code, and/or

operates his web pages, including image and data content. Defendant owns and operate the

domain name https://www.pacsun.com that is configured for use by mobile devices such as

smartphones, as well as regular computer laptops and desktops to access Defendant’s website.

       35. One of the functions of Defendant’s e-commerce tool (available in computer version

or mobile application) is to provide the public information on the various locations of

Defendant’s stores that sell merchandise. The other function of the website is to sell Defendant’s

merchandise.

       36. Defendant’s Website is offered by Defendant as a way for the public to communicate

with PACSUN clothing merchandise. Defendant’s e-commerce tool also permits the public to

register and create an account allows the general public to order and purchase men clothing,

provides information about its products, and (among other things) provides: customer service,

locate stores, buy men jeans, t-shirt and gift card.

       37. The Website and mobile app are an integral part of the goods and services offered by

Defendant’s store, because website, mobile application and physical stores are heavily

integrated, since the website and mobile application allows the public the ability to locate

Defendant’s stores, retail locations and sells merchandise.

       38. Defendant also offers e-commerce mobile application (app) to the general public

from which it sells a variety of clothing. Defendant’s app allows mobile device users to shop

through a connection to network and cellular connection so that users can connect to the store

and make purchases, locate stores, and explore product offerings on the go. As such, it has

subjected itself to the ADA because Defendant’s app is offered as a tool to promote and sell its




                                                  8	  
	  
products and services from its brick and mortar stores, which are places of public

accommodation

       39. The website is an extension of defendant’s physical stores. By this nexus, between

the store and the Website as well as the mobile application is characterized as a Place of Public

Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(E) of the ADA.

       40. Plaintiff is a customer of PACSUN brand merchandise since he owns a PACSUN and

his intent to continue buying sports clothing. Plaintiff frequently buys sportswear clothing, and

through his inquiries he learned there are some PACSUN’s stores in his area.

       41. As a result of Plaintiff being legally blind, before he embarks on any venture from

his home, he studies the location where he is seeking to patronize through using the internet. In

the case of Plaintiff’s investigation of PACSUN’s store locations, Plaintiff went to Defendant’s

website to learn (1) how to navigate to and from PACSUN’s store locations open during Covid-

19 in his area; (2) the cost of PACSUN’s men clothing; (3) times and hours of operation

PACSUN’s stores in his area, so he can arrange transportation with the intent of purchasing

PACSUN’s merchandise; (4) purchase of exclusive online deals; (5) register online (create an

account); (6) read the privacy policy; (7) find and read the notice of accessibility.

       42. Like most consumers, Plaintiff accesses numerous websites at a time to compare

features, models, quality and prices.

       43. During Plaintiff’s several visits to the website using JAWS and NVDA (computer)

and Voiceover (cell-phone browsing) occurring in March 25, 2020 and the last in August 12,

2020, the plaintiff encountered multiple access barriers that denied the plaintiff full and equal

access to the facilities, goods and services offered to the public and made available to the public;

and that denied the plaintiff the full enjoyment of the facilities, goods, and services of the



                                                  9	  
	  
Website, as well as to the facilities, goods, and services of Defendant’s locations in South

Florida, specially near his home.

       44. Plaintiff was impeded to patronize PACSUN’s stores by Plaintiff being unable to

learn about PACSUN location addresses, hours, men clothing and offers available online for

sale, and the ability to create an online account, read the Return and Privacy Policy, among other

things readily available to sighted individuals.

       45. Plaintiff called Defendant’s store to inquire about new arrivals of men clothing, as

well to find the location of stores near his home. However, Defendant’s representative failed to

fully assist Plaintiff and referred him to its Website.

       46. Following communications with Defendant’s representative, Plaintiff attempted to

utilize Defendant’s Website as instructed by Defendant’s representative.

       47. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

               a.       Find out about PACSUN men sportswear clothing available online or at the

               store;

               b.       Locate PACSUN’s stores near Plaintiff’s home;

               c.       Learn about buying PACSUN’ men sportswear clothing and jeans, since

               Plaintiff appreciates sportswear clothing and purchases clothing on a regular

               basis;

               d.       Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

               computer website which would direct him to a webpage with contact information

               for disabled individuals who have questions, concerns, or who are having

               difficulties communicating with the business. However, Plaintiff was unable to do

               so because no such link or notice was provided on Defendant’s website.



                                                   10	  
	  
                         AMERICAN WITH DISABILITIES ACT

       48. The failure to access the information needed precluded Plaintiff’s ability to patronize

PACSUN’s stores because, as a blind individual, Plaintiff needs to plan his outings out in detail

in order to have the proper financing for a venture, and insure that he arrives at a given location.

       49. Title III provides that “no individual shall be discriminated against on the basis of

disability” in “any Place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in Title

III, the term “public accommodation” includes a “store and sales establishment” Id. §

12181(7)(E). Defendant PACIFIC SUNWEAR STORES LLC owns and operates stores,

PACSUN.

       50. Technology evolves, in these days, consumers are doing most of their shopping

online. Defendant’s provision of an e-commerce website is an essential part of the services

offered and is no different than the customer service to the public as part of PACSUN’s stores

services, privileges and benefit to the public.

       51. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and services

where necessary to ensure effective communication with individuals with disabilities.”

       52. By this nexus, the website https://www.pacsun.com/ is characterized as an intangible

service, privilege and advantage provided by PACSUN a Place of Public Accommodation

(PACSUN’s stores) as defined under the ADA, and thus its website (computer and mobile) is an

extension of PACSUN services, privileges and advantages made available to the general public

by Defendant through its retail brick and mortar stores.




                                                  11	  
	  
                    53. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

Internet Applications (ARIA) software language and Universal design2. This means that images

and embedded hyperlinks must include alternative description text (known as "alt-text") a

description of the image that appears when a cursor floats over it or screen-reading software

detects it. The World Wide Web Consortium (the principal standards-setting body for the web)

has issued a set of "Web Content Accessibility Guide-lines" (WCAG) to assist developers in

making their websites accessible to blind people and other individuals with disabilities.

                    54. Plaintiff’s expectation of participating in PACSUN’s website, services and privileges

was eliminated since he could not access Defendant’s https://www.pacsun.com/ website at all to

avail himself of the latest services which Defendant offers to the public.

                    55. The access barriers Plaintiff encountered on Defendant’s website have caused a

denial of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

regular basis from accessing Defendant’s website https://www.pacsun.com/.

                    56. Plaintiff would like to become Defendant’s patron and access the Defendant’s

website in the near future but the barriers Plaintiff encountered on Defendant’s

https://www.pacsun.com/ website has impeded Plaintiff’s full and equal enjoyment of goods and

services offered at Defendant’s brick-and mortar stores.

                    57. The fact that Plaintiff could not access the Defendant’s Website and could not

comprehend the mobile application contained therein, left Plaintiff excluded from accessing

PACSUN’s stores, goods and services available from Defendant and further left him with the

feeling of segregation, rejection, isolation, and unable to participate in his own business
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
      Following	  universal	  design	  principles	  in	  creating	  a	  website	  provides	  access	  to	  all	  users	  regardless	  of	  their	  abilities,	  
their	  disabilities,	  or	  the	  limitations	  of	  their	  equipment	  and	  software.	  Washington	  University.	   “Universal	  design	  is	  
the	  design	  of	  products	  and	  environments	  to	  be	  usable	  by	  all	  people,	  to	  the	  greatest	  extent	  possible,	  without	  the	  
                                                                                                                                                                                                                                                                         	  
need	  for	  adaption	  or	  specialized	  design.”	  Kalbag,	  Laura	  (2017).
	  

                                                                                                                                  12	  
	  
affairs (such as in this case purchasing clothing) in a manner equal to that afforded to others who

are not similarly disabled.

         58. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

and inhibited Plaintiff’s access to Defendant’s physical store locations. Plaintiff has suffered as a

result and has suffered particularized harm and an injury in fact.

         59.   Plaintiff cannot make proper arrangements for transportation of himself to the

PACSUN’s store locations without the ability to know in advance the PACSUN’s merchandise,

goods and services which service is available online through Defendant’s Website. Plaintiff also

faces a great degree of uncertainty of how to physically travel to Defendant PACSUN’s store

location. Plaintiff is effectively denied the ability to physically travel to Defendant PACSUN’s

store.

         60. Plaintiff has a concrete plan to purchase PACSUN’s brand merchandise when he is

treated like other members of the public. Consequently, the Plaintiff is unable to determine the

cost of Defendant’s goods and services, including becoming informed about the PACSUN’s

brand merchandise available for purchase.

         61. By denying Plaintiff the opportunity to comprehend PACSUN’s website therein due

to Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff the opportunity to

participate in or benefit from Defendant’s goods and services as afforded to the public.

         62. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

policies, and practices set forth herein unless enjoined by this Court.

         63. On information and belief, Defendant has not offered any form of website in an

accessible format for blind or visually impaired individuals.




                                                 13	  
	  
        64. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

privileges, advantages, and accommodations provided at its stores and authorized retailers.

        65. All Public Accommodations must insure that their Places of Public Accommodation

provide Effective Communication for all members of the general public, including individuals

with disabilities.

        66. On information and belief, Defendant is aware of the common access barriers and

barriers to effective communication within its Website and the mobile application therein which

prevent individuals with disabilities who are visually impaired from the means to comprehend

the information presented therein.

        67. Defendant and alike retailers are fully aware of need to provide full access to all

visitors to its Website as Department of Justice published several communications stating that

the website is an auxiliary-aid of the physical stores and must be accessible. (September 25, 2018

letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

        68. Binding case law increasingly recognize that private entities are providing goods and

services to the public through the websites that operate as “Places of Public Accommodation”

under Title III.

        69. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

website and avail themselves of the same privileges. Thus, the Plaintiff has suffered

discrimination due to Defendant’s failure to provide a reasonable accommodation for Plaintiff’s

disability.

        70. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

redress from Defendant’s unlawful and discriminatory practices.



                                                14	  
	  
        71. Notice to Defendant is not required as a result of Defendant’s failure to cure the

violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§ 2201,

2202.

        72.   The Website is also a Place of Public Accommodation pursuant to 42 U.S.C.

§12181(7)(E) as the public can purchase PACSUN’s merchandise online through the Website

(which meets the definition of “sales establishment‟).

        73. The Department of Justice has provided useful guidance regarding website

accessibility under the ADA, and the binding and persuasive case law in this district has applied

the Web Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

        74. Types of website source-code programming errors include (but are not limited to)

source-code errors which are easily identifiable and are prone to making the website

inaccessible, that create empty headings and text fields that create confusion for a user that rely

on the “TAB” key to navigate a web page.

        75. A sampling review of just part of it revealed that the Website is not functional for

users who are visually impaired. The Website contains several types of errors, easily identifiable

and correctable, which occur throughout the Website such as:

        a. Each a element must contain text or an img with an alt attribute. WCAG 2.0 F89.

        b. All fieldset elements should be labeled with legend elements. WCAG 2.0 H71

        c. The visual label must appear in the accessible name of links and controls. WCAG

              2.0 A F96.

        d. Content inserted with CSS is not read by some screen readers, and not available to

              people who turn off style sheets. WCAG 2.0 H87.

        e. Duplicate id - the same ID is used on more than one element. WCAG 2.0 A 4.1.1



                                                15	  
	  
         74. More violations may be present on webpages of the Website, and they will be

determined and proven through the discovery process and expert audit.

         75. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

         76. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

reasonable fee for services in the prosecution of this cause, including costs and expenses

incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

Defendant PACSUN.

       COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         77. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

Public Accommodations and requires Places of Public Accommodation to be designed,

constructed, and altered in compliance with the accessibility standards established by Part 36

Regulation.

         78. Defendant’s Website has not been designed to interface with the widely and readily

available technologies that can be used to ensure effective communication.

         79. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

Accommodation under the ADA because it owns and/or operates the https://www.pacsun.com/

website which is defined within §12181(7)(E), and is subject to the ADA.

         80. In addition, Defendant’s representatives within its store locations have referred

customers to Defendant’s Website. By Defendant’s representatives referring the public/visually

impaired individuals to its Website for basic information needed to shop at a PACSUN store,

instead of providing such information at the physical store locations, the Website has been



                                                16	  
	  
rendered an integral part of Defendant’s physical store locations. Thus, the failure of that

Website contained therein to be accessible to visually impaired individuals impedes visually

impaired individuals (such as Plaintiff) from access to Defendant’s physical store locations.

       81. The ADA applies to the Defendant’s Website, as the Website is a Place of Public

Accommodation for the following reasons: (1) the statutory construction of the ADA

demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

Department of Justice has interpreted the ADA to apply to websites.

       82.    No notice is required because under Title III of the ADA, 42 U.S.C. §

12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a class of

individuals with disabilities an opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded

to other individuals.

       83. Unlawful discrimination includes “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.

§ 12182(b)(2)(A)(II).

       84. Unlawful discrimination also includes “a failure to take such steps as may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated

or otherwise treated differently than other individuals because of the absence of auxiliary aids

and services, unless the entity can demonstrate that taking such steps would fundamentally alter



                                                 17	  
	  
the nature of the good, service, facility, privilege, advantage, or accommodation being offered or

would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

       85. Defendant is in violation of the ADA by creating barriers for individuals with

disabilities who are visually impaired and who require the assistance of interface with screen

reader software to comprehend and access websites and mobile application. These violations are

ongoing.

       86.   As a result of the inadequate development and administration of Defendant’s

Website, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also

28 C.F.R. §36.501 to remedy the discrimination.

       87. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiff Mahlberg injunctive relief; including an order to:

             a)        Require Defendant take the necessary steps to make the Website and

             mobile applications readily accessible to and usable by visually impaired users,

             and during that time period prior to the https://www.pacsun.com/ website’s

             being readily accessible, to provide a temporary alternative method for

             individuals with visual impairments to access the information available on the

             Website until such time that the requisite modifications are made. Title III

             American with Disabilities Act Part 36 Regulation.

             b)   Require Defendant to provide periodic maintenance of the accessible

             website and mobile applications thru the appropriate auxiliary aids such that

             individuals with visual impairments will be able to always receive effectively

             communication with the Website for purposes of viewing and locating

             PACSUN stores and becoming informed of and signing up for PACSUN



                                                 18	  
	  
                merchandise online, and of viewing computer pages mobile pages provided to

                the public within Defendant’s Website.

                c) During the time period prior to the Website’s being designed to permit

                individuals with visual impairments to effectively communicate, requiring

                Defendant to provide an alternative method for individuals with visual

                impairments to effectively communicate so they are not impeded from obtaining

                the goods and services made available to the public. Title III ADA Part 36

                Regulation.

          88. For all of the foregoing, the Plaintiff has no adequate remedy at law.

                                       DEMAND FOR RELIEF

          WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment

against Defendant “PACIFIC SUNWEAR STORES LLC” and requests the following injunctive

relief permanently enjoin Defendant from any practice, policy and/or procedure which will deny

Plaintiff equal access to, and benefit from Defendant’s services and goods, as well as the Court:

       a. That the Court issue a Declaratory Judgment that determines that the Defendant’s websites

       at the commencement of the subject lawsuit is in violation of Title III of the Americans with

       Disabilities Act, 42 U.S.C. § 12181 et seq.;

       b. That the Court enter an Order directing Defendant to continually update and maintain their

       computer and mobile version of the defendant’s websites to ensure that it remains fully

       accessible to and usable by visually impaired individuals;

       c. That the Court issue an Injunctive relief order directing Defendant to alter their website to

       make it accessible to, and useable by, individuals with disabilities to the full extent required

       by Title III of the ADA;



                                                      19	  
	  
       d. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504 (a)

       which directs Defendant to take all steps necessary to brings its mobile e-commerce

       application into full compliance with the requirements set forth in the ADA, and its

       implementing regulations, so that its mobile application is fully accessible to blinds

       individuals,

       e. That the Court enter an Order directing Defendant to evaluate and neutralize their policies

       and procedures towards persons with disabilities for such reasonable time so as to allow

       Defendant to undertake and complete corrective procedures;

       f. Further requests the Court to retain jurisdiction for a period to be determined to ensure that

       Defendant has adopted and is following an institutional policy that will in fact cause

       Defendant to remain fully in compliance with the law;

       g. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant to

       42 U.S.C. § 12205; and Title III of the ADA Section 36.505.

                                    DEMAND FOR JURY TRIAL

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions of fact

the Complaint raises. Plaintiff hereby demands a jury trial for all claims so triable.


                                                 Respectfully submitted,

Dated this 25th day of August 2020.
                                                  /s/Acacia Barros
                                                  Attorney for Plaintiff
                                                  ACACIA BARROS, P.A.
                                                  Acacia Barros, Esq.
                                                  FBN: 106277
                                                  11120 N. Kendall Dr., Suite 201
                                                  Miami, Florida 33176
                                                  Tel: 305-639-8381
                                                  ab@barroslawfirm.com


                                                    20	  
	  
                                  CERTIFICATE OF SERVICE

           I hereby certify that on this 25th day of August 2020 that the foregoing document

has been filed using CM/ECF        system and         will   be   served via   email   when

Defendant/Defendant’s counsel enters an appearance.




                                             21	  
	  
